Name: 2001/175/EC: Council Decision of 26 February 2001 appointing a Portuguese member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2001-03-03

 Avis juridique important|32001D01752001/175/EC: Council Decision of 26 February 2001 appointing a Portuguese member of the Economic and Social Committee Official Journal L 063 , 03/03/2001 P. 0058 - 0058Council Decisionof 26 February 2001appointing a Portuguese member of the Economic and Social Committee(2001/175/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a members seat on that Committee has fallen vacant following the resignation of Mr Manuel AntÃ ³nio ARAÃ JO DOS SANTOS, of which the Council was informed on 14 September 2000,Having regard to the nominations submitted by the Portuguese Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr Alfredo Manuel VIEIRA CORREIA is hereby appointed a member of the Economic and Social Committee in place of Mr Manuel AntÃ ³nio ARAÃ JO DOS SANTOS for the remainder of his term of office, which runs until 20 September 2002.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 257, 19.9.1998, p. 37.